In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated March 26,1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The Supreme Court improvidently granted the defendant’s motion for summary judgment inasmuch as the defendant failed to establish its entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557; see also, Negri v Stop & Shop, 65 NY2d 625; Salino v IPT Trucking, 203 AD2d 352). Mangano, P. J., Pizzuto, Krausman and Luciano, JJ., concur.